DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ AFCP 2.0 submission, filed on 06/14/2022, addressing claims 1-5, 8-10, and 21-22 rejection from the final office action (04/14/2022) by amending claims 1, 5, and 8 is NOT entered because the proposed amendment is not in condition for allowance. 
Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive.
In regarding to 35 USC 112 rejection of claims, see top of page 12, Applicants’ amendment will overcome the rejections if submitted in separate paper.             The examiner considers the proposed amendment of claim 1 “the thin film optical element comprising a substrate and a first thin film stack, wherein the substrate has a first deposition side having the first thin film stack thereonto“ clarify the system include a substrate with a thin film stack. In other words, a system that has a substrate having no film on it, or a single deposition layer on it does not read into the claimed system. Furthermore, the thin film stack has to be a result of the deposition source as “(iii) a deposition source configured to provide the deposition plume for depositing the first thin film stack on the first deposition side of the substrate”. A system having a precoated thin film layer or thin film stack (and then using the deposition source to add more layer(s)) does not read into the claimed system.           Similar interpretation is applicable to proposed amendment of claim 5.
In regarding to 35 USC 102 rejection, Applicants argue that 
A) Kuenanz ‘815’s description “that uniform coating of both sides of the substrates can be performed in a vacuum at a layer thickness differential of less than 2%” ([0209]) and does not read into “wherein the first uniform film thickness is defined as a thickness variation of less than about + 5% in any 10 mm2 of the first thin film stack, when compared to an average first thin film stack thickness across the entire first thin film stack”, because ‘815 does not describe a given layer across a given surface area of the layer, see the middle of page 13 to the middle of page 14.  
This argument is found not persuasive.
As stated in OC, ‘815 teaches “the substrate holding device can be used for coating substrates, for example with optical layers ([0208] and elsewhere)”. In other words, ‘815 teaches coating film stack, not just a single layer.
When the layer comparison across two layers on the two side of substrate is within 2%, the layer(s) on each side has to be within that range to be meaningful.
Furthermore, the portion of the claim starts with “wherein the first thin film stack is characterized by a first uniform film thickness”, and then “wherein the first uniform film thickness is defined as a thickness variation of less than about + 5% in any 10 mm2 of the first thin film stack, when compared to an average first thin film stack thickness across the entire first thin film stack”, it is a requirement of the thickness of the thin film stack, not a layer compare to another layer, as implied by Applicants’ argument.
The area unit of measurement, 10 mm2 of the film stack, or other area unit does not affect the uniformity percentage.
B) ‘815 appear to be angles of 45° but gives no indication could be less than 45°, see the 2nd last paragraph of page 14.
This argument is found not persuasive.
Fig. 19 clearly shows the angle is much less than 45°.

Applicants argue that ‘815’s blunt edge and sharp edge cannot be combined because it would make ‘815 inoperable, see the bridging paragraph between pages 15 and 16.
This argument is found not persuasive.
	It appears Applicants are arguing the 103 rejection of claims 4 and 21. 
	Fig. 2 seems to be 45°. It self alone read into 103 (difference between 45° and 44°). 
	The examiner does not agree changing the angle so slightly, especially Fig. 19 and various other Figures of ‘815, would make Fig. 2 inoperable. 

	During the AFCP 2.0 interview, Applicants also mention that additional feature of claim 8. The examiner notices claim 8 has a wide range and considers an ICE product is likely read into claim 8. It would be obvious to use ‘815 for various ICE products.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716